J-S09004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.A.J., A MINOR,            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: V.B., MOTHER

                                                     No. 2955 EDA 2016


                 Appeal from the Decree August 16, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000384-2016, CP-51-DP-0002785-2014,
                        FID: 51-FN-002549-2014


IN THE INTEREST OF: A.A.F., JR., A              IN THE SUPERIOR COURT OF
MINOR,                                                PENNSYLVANIA

                            Appellee



APPEAL OF: V.B., MOTHER

                                                     No. 2956 EDA 2016


                 Appeal from the Decree August 16, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000385-2016, CP-51-DP-0002788-2014,
                        FID: 51-FN-002549-2014


BEFORE: SHOGAN, STABILE, and PLATT,* JJ.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S09004-17



MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 29, 2017

       V.B. (“Mother”) appeals from the decrees granting the petitions filed

by the Philadelphia Department of Human Services (“DHS”) to involuntarily

terminate her parental rights to her sons, J.A.J., born in July of 2006, and

A.A.F., Jr., born in July of 2013, (collectively, “Children”), pursuant to

sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.

§§ 2101-2938. After careful review, we affirm.1

       The trial court has set forth the relevant factual and procedural history

of this case, as follows:

       The family in this case became involved with DHS on August 25,
       2014, when DHS received a General Protective Services (“GPS”)
       report that [Mother] had been assaulted in front of the Children,
       that their home lacked electricity and that Mother used cocaine
       in the presence of the Children. Further GPS reports alleged that
       Mother left the Children alone in the house, and that Mother was
       working as a prostitute. On October 28, 2014, DHS visited the
       home, which was filthy and full of cockroaches. The Children did
       not have beds or food. DHS began plans to implement services
       for [Mother] in the home. On November 6, 2014, DHS again
       visited the home. [Mother] refused to allow DHS inside, and
       refused to sign or agree to a Safety Plan that DHS had
       developed. DHS subsequently learned that [Mother was] about
       to be evicted from their home, and on December 1, 2014, DHS
       obtained an Order of Protective Custody for the Children,
       removed the Children and placed them in foster care. On
       December 10, 2014, the Children were adjudicated dependent
       and fully committed to DHS custody.         The case was then
       transferred to a Community Umbrella Agency (“CUA”) which
____________________________________________


1
  The trial court also entered a decree terminating the parental rights of S.F.
(“Father”) to A.A.F., Jr. Father’s appeal, docketed at 2903 EDA 2016, is
addressed in a separate memorandum.



                                           -2-
J-S09004-17


     developed a Single Case Plan (“SCP”) for [Mother]. Over the
     course of 2015 and 2016, [Mother] failed to successfully
     complete [her] SCP objectives or follow court orders, and [was]
     never rated fully compliant at regular permanency review
     hearings. On April 27, 2016, DHS filed petitions to terminate
     [Mother’s] parental rights.

     The goal change and termination trial was held on August 16,
     2016. At the trial, the CUA social worker testified that Mother’s
     SCP objectives had been the same for the entire life of the case.
     Mother’s objectives were to attend the Clinical Evaluation Unit
     (“CEU”) for assessment and recommended drug treatment,
     obtain appropriate housing, attend supervised visitation, sign
     appropriate consents, attend medical appointments for the
     Children, attend mental health treatment and obtain
     employment, housing and parenting services at the Achieving
     Reunification Center (“ARC”). Mother did not complete parenting
     classes and does not have employment. She did not successfully
     complete services at ARC, and does not have appropriate
     housing.       Mother was invited to the Children’s medical
     appointments, but did not attend. Mother only began attending
     mental health treatment after the petitions were filed on April
     27, 2016. Mother has not obtained an assessment from CEU,
     has not taken any random drug screens and has been engaged
     in drug treatment for only ten weeks. Mother’s own exhibit
     shows that Mother’s creatinine levels on two occasions were low
     and close to dilution. During her drug and alcohol treatment,
     Mother has been ‘washing’ her urine of illegal substances.
     (Mother’s Exhibit 1). Mother has had these objectives explained
     to her a number of times.         She has consistently attended
     supervised visits in the last three months, but for the first
     fourteen months of the case, Mother missed nearly half her
     visits. Reunification with Mother is not appropriate at this time.
     Mother never signed the required consents. . . . [A.A.F., Jr.] is
     bonded with his foster parents, and would suffer no irreparable
     harm if [Mother’s] parental rights were terminated. It is in
     [A.A.F., Jr.’s] best interest to be adopted. While Mother has a
     positive relationship with [A.A.F., Jr.], [A.A.F., Jr.] does not
     reciprocate. [J.A.J.] has a positive relationship with his foster
     parents, who care for his medical and emotional needs. [J.A.J.]
     suffers no effects when [Mother] miss[es] visits. The CUA social
     worker testified that [J.A.J.] would be persistently sad if Mother’s
     rights were terminated, even if he attended therapy. However,
     [J.A.J.] is also sad when Mother misses visits. Their relationship


                                    -3-
J-S09004-17


     is unhealthy, leaving [J.A.J.] in limbo without permanency.
     [A.A.F., Jr.] and [J.A.J.] visit each other regularly, and their
     foster parents interact well.

     Mother testified that, for the last three months, she had been
     attending a program covering drug and alcohol treatment,
     parenting and other life skills. Mother provided a parenting
     certificate and drug screens from this program. The screens
     were all negative.     Mother testified that during visits she
     regularly checks [A.A.F., Jr.’s] body for bruises. Mother testified
     that her drug of choice had been heroin and cocaine, but she
     was currently on methadone as treatment. Her drug screens all
     showed positives for methadone. . . . The court found that DHS
     made reasonable efforts to reunify [Children] with [Mother].
     Following argument, the court terminated Mother’s parental
     rights to the Children . . . and changed the Children’s goal to
     adoption. [Mother] subsequently filed [an appeal].

Trial Court Opinion, 11/14/16, at 1–4 (record references and footnote

omitted).

     Mother raises the following issues for appellate review:

     1. Whether the Trial Court erred by terminating the parental
        rights of [Mother], under 23 Pa.C.S.A. §2511(a)(1)?

     2. Whether the Trial Court erred by terminating the parental
        rights of [Mother], under 23 Pa.C.S.A. §2511(a)(2)?

     3. Whether the Trial Court erred by terminating the parental
        rights of [Mother], under 23 Pa.C.S.A. §2511(a)(5)?

     4. Whether the Trial Court erred by terminating the parental
        rights of [Mother], under 23 Pa.C.S.A. §2511(a)(8)?

     5. Whether the Trial Court erred by terminating the parental
        rights of [Mother], under 23 Pa.C.S.A. §2511(b)?




                                    -4-
J-S09004-17


Mother’s Brief at 5–6.2

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
       A.3d 1179, 1190 (2010). If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion. Id.; R.I.S., 36 A.3d [567,
       572 (Pa. 2011) (plurality)]. As has been often stated, an abuse
       of discretion does not result merely because the reviewing court
       might have reached a different conclusion.           Id.; see also
       Samuel-Bassett v. Kia Motors America, Inc., ___ Pa. ___,
       34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647, 654,
       838 A.2d 630, 634 (2003). Instead, a decision may be reversed
       for an abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. Id.

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

       The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J. & G.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:


____________________________________________


2
  We note with disapproval that Mother’s “Statement of Question Involved”
portion of her brief does not comport with Pa.R.A.P. 2116 (“The statement of
the question involved must state concisely the issue to be resolved,
expressed in terms and circumstances of the case. . . .”). However, because
Mother’s briefing deficiency does not impede meaningful appellate review,
we shall not quash her appeal for failure to comply with Rule 2116.



                                           -5-
J-S09004-17


     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     The termination of parental rights involves a bifurcated analysis,

governed by Section 2511 of the Adoption Act.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In the matter sub judice, the trial court terminated Mother’s parental

rights under 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the trial court as to any one subsection of section 2511(a), as

well as section 2511(b), in order to affirm.   In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc); see also In the Interest of M.T., 101

A.3d 1163, 1179 (Pa. Super. 2014) (en banc) (this Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to

any one subsection of section 2511(a)).   In this case, we conclude that the

certified record supports the decrees pursuant to section 2511(a)(1) and (b),

which provide as follows:




                                    -6-
J-S09004-17


     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                   * * *

            (b) Other considerations.--The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1) and (b).

     The trial court offered the following rationale for terminating Mother’s

parental rights under section 2511(a)(1):

     The petitions for involuntary termination were filed on April 27,
     2016. Mother’s SCP objectives were to attend CEU for
     assessment and recommended drug treatment, obtain
     appropriate housing, attend supervised visitation, sign
     appropriate consents, attend medical appointments for the
     Children, attend mental health treatment and obtain
     employment, housing and parenting services at ARC. In the six
     months prior to the filing of the petition, Mother did not
     complete parenting classes or obtain employment. She did not
     successfully complete services at ARC, and does not have
     appropriate housing. Mother did not attend any of the Children’s
     medical appointments, though she was invited. Mother did not
     begin mental health treatment during the six-month period.


                                    -7-
J-S09004-17


       Mother never attended CEU, never obtained an assessment and
       did not engage in drug and alcohol treatment during the six-
       month period. Mother missed half of her supervised visits during
       the six-month period.        Mother never signed the required
       consents.    Looking beyond the six–month period, Mother’s
       objectives have been the same for the life of this case, and have
       been explained to her a number of times. It was only after the
       petitions were filed that Mother started working on some of her
       objectives at My Sister’s Place.[3]         Mother still has not
       successfully complete[d] any objectives and is in no position to
       take custody of the Children.        Mother evidenced a settled
       purpose of relinquishing her parental claim since she has failed
       to perform parental duties. As a result the trial court did not
       abuse its discretion by finding clear and convincing evidence that
       Mother, by her conduct, had refused and failed to perform
       parental duties, so termination under this section was proper.

Trial Court Opinion, 11/14/16, at 5–6 (record references omitted).

       On appeal, Mother contends that her participation in programs offered

at My Sister’s Place, i.e., drug testing, attendance at Alcoholics Anonymous

and Narcotics Anonymous meetings, and parenting classes, indicate that she

is progressing with her objectives. Thus, argues Mother, DHS has failed to

present clear and convincing evidence that she has evidenced a settled

purpose to relinquish her parental rights and has failed to perform parental

duties.

       Mother’s claim is unavailing.           Under the clear terms of the Adoption

Act, “with respect to any petition filed pursuant to subsection (a)(1) . . ., the

____________________________________________


3
   Although there was no direct evidence offered at the termination hearing
outlining the mission of My Sister’s Place, it can be deduced from the
testimony that My Sister’s Place is a residential facility in Philadelphia
offering mental health therapy and addiction counseling.



                                           -8-
J-S09004-17


court shall not consider any efforts by the parent to remedy the conditions

described therein which are first initiated subsequent to the giving of notice

of the filing of the petition.”   23 Pa.C.S. § 2511(b).   Mother entered My

Sister’s Place sometime in May 2016, after the termination petitions were

filed on April 27, 2016. Therefore, it would have been improper for the court

to consider any ameliorative conduct by Mother after that date supposedly

probative of performance of her parental duties. Accordingly, after careful

review, we conclude that the trial court’s findings of fact are supported by

the certified record and that there was no abuse of discretion or error of law

in the trial court’s decision to terminate Mother’s parental rights under

section 2511(a)(1).

      Mother also argues that the petitioner failed to satisfy its burden of

proof under 23 Pa.C.S. § 2511(b).          As previously noted, the focus in

terminating parental rights under section 2511(b) is on the child. Adoption

of C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc). In reviewing

the evidence in support of termination under section 2511(b), our Supreme

Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “intangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”

                                     -9-
J-S09004-17


        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013). Furthermore, the trial court

may emphasize the safety needs of the child. In re B.C., 36 A.3d 601, 611

(Pa. Super. 2012) (citing In re K.Z.S., 946 A.2d 753, 763–764 (affirming

the involuntary termination of the mother’s parental rights, despite the

existence of some bond, where placement with the mother would be

contrary to the child’s best interests, and any bond with the mother would

be fairly attenuated when the child was separated from her, almost

constantly, for four years)).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        The trial court found the following regarding termination under section

2511(b), based upon the testimony of Stephanie Riley, the Community

Umbrella Agency (“CUA”) caseworker:

        Mother has missed nearly half her visits over the life of this case.
        [J.A.J.] interacts well with Mother during visits, and is sad when
        she does not attend. However, Mother’s inconsistent attendance
        has caused [J.A.J.] to be sad and worried more than is normal
        for a child of his age. Mother’s inconsistency is not healthy for
        [J.A.J.’s] mental and emotional wellbeing. Mother’s relationship
        with [J.A.J.] is not a beneficial one, but one which places
        emotional strains upon [J.A.J.].       [J.A.J.] would not suffer

                                       - 10 -
J-S09004-17


       irreparable harm if Mother’s rights were terminated. [J.A.J.] is
       placed with foster parents who care for his needs, and it would
       be in his best interest to be adopted. While Mother has a
       positive relationship with [A.A.F., Jr.], [A.A.F., Jr.] does not
       reciprocate. [A.A.F., Jr.] is bonded with his foster parents, and
       would suffer no irreparable harm if Mother’s parental rights were
       terminated. It is in [A.A.F., Jr.’s] best interest to be adopted.
       [J.A.J.] and [A.A.F., Jr.] visit each other regularly, and their
       foster parents interact well. Consequently, the court did not
       abuse its discretion when it found that it was clearly and
       convincingly established that there was no positive parental
       bond, and that termination of Mother’s parental rights would not
       destroy an existing beneficial relationship.

Trial Court Opinion, 11/14/16, at 13–14 (record references omitted).

       Mother’s sole challenge to the trial court’s section 2511(b) termination

decision is the fact that Ms. Riley testified that J.A.J. “would be sad if his

parent’s rights were terminated, he has a healthy relationship with [Mother],

and worries about her well-being.”             Mother’s Brief at 17.4   However,

Ms. Riley also testified that J.A.J.’s persistent sadness could potentially be

abated by therapy and that his concern for Mother surpassed what might be

considered normal for someone of J.A.J.’s age.             N.T., 8/16/16, at 55.

Ms. Riley additionally observed that J.A.J.’s positive perception of Mother

was at odds with Mother’s actual parenting efforts. Id.

       J.A.J.’s healthy relationship with his Mother and his expressed sadness

if the relationship was terminated is not sufficient to override DHS’s evidence

that termination of Mother’s parental rights best serves J.A.J.’s needs and
____________________________________________


4
   Mother does not allege error in the trial court’s 23 Pa.C.S. § 2511(b)
analysis regarding A.A.F., Jr.



                                          - 11 -
J-S09004-17


welfare. “The mere existence of an emotional bond does not preclude the

termination of parental rights.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super.

2011 (citation omitted). Rather, the court “must examine the status of the

bond to determine whether its termination would destroy an existing,

necessary and beneficial relationship.” Id. The trial court herein observed

that Mother missed half of her opportunities to visit with J.A.J. and that her

lack of consistency caused J.A.J. to experience worry in a manner

disproportionate to his age.    In other words, although there was a bond

between Mother and J.A.J., it was not a bond beneficial to J.A.J. The trial

court also noted that J.A.J.’s needs are currently met by his foster parents.

      In considering the affection a child may have for his natural parents,

this Court has explained as follows:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent. . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and its mental and emotional health
      than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).            Therefore, while J.A.J.’s sadness is

lamentable, it is not dipositive of the question of whether the bond between


                                       - 12 -
J-S09004-17


Mother and J.A.J. is of the sort that benefits the child.      The clear and

convincing evidence demonstrated that the bond between J.A.J. and Mother

was detrimental to J.A.J.’s emotional well-being.

      After careful review, we find the record supports the trial court’s

factual findings, and the court’s conclusions are not the result of an error of

law or an abuse of discretion. Adoption of S.P., 47 A.3d at 826–827.

Accordingly, it was proper for the trial court to find that no bond exists such

that the Children would suffer permanent emotional harm if Mother’s

parental rights were terminated. This Court finds no abuse of discretion in

the trial court’s termination of Mother’s parental rights to the Children

pursuant to section 2511(b). Therefore, we affirm the decrees terminating

Mother’s parental rights with regard to the Children under 23 Pa.C.S.

§ 2511(a)(1) and (b).

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                                    - 13 -